EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Specification:
Replace paragraph [0001] as follows:
[0001]   This application is a 371 of PCT/US08/82176, filed November 2, 2008.  PCT/US08/82176 has the benefit of U.S. Provisional Application 60/985145, filed November 2, 2007.  PCT/US08/82176 is a continuation-in-part of Application Ser. No. 11/641468, filed December 18, 2006, now abandoned. This application claims the benefit of U.S. Provisional Application 60/985,145, filed November 2, 2007.  This application is a continuation-in-part of Application Ser. No. 11/641.468, filed December 18, 2006, now abandoned, which is a continuation-in-part of Application Ser. No. 10/229,462, filed August 27, 2002, now U.S. Patent No. 7,169.428.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  A method for making a dairy composition comprising the steps of subjecting milk to an ultrafiltration step to produce an ultrafiltration permeate fraction and a ultrafiltration retentate fraction; subjecting the ultrafiltration permeate fraction to a nanofiltration step to produce a nanofiltration permeate fraction and a nanofiltration retentate fraction; subjecting the nanofiltration permeate to a reverse osmosis step to produce a reverse osmosis permeate fraction and a reverse osmosis retentate fraction; combining the ultrafiltration retentate fraction with water and the reverse osmosis permeate fraction to form a first mixing the nanofiltration retentate fraction with the diafiltration retentate fraction, cream and the reverse osmosis retentate fraction to form a second mixture; and incubating the second mixture with lactic-acid generating bacteria to convert lactose within the second mixture to lactic acid to form a sugar-free dairy composition is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on May 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 7169428 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
June 10, 2021